Filed 12/18/20 P. v. Taylor CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D076498

           Plaintiff and Respondent,

           v.
                                                                      (Super. Ct. No. SCN379246)
 CORYELL C. TAYLOR,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Harry M. Elias, Judge. Affirmed.
         Aaron J. Schechter, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Robin
Urbanski and Mary Katherine Strickland, Deputy Attorneys General, for
Plaintiff and Respondent.
      Defendant Coryell Taylor stabbed three teenagers—one fatally—who
were drinking alcohol, smoking marijuana, and listening to music late one
night under a dark highway overpass. Taylor argued at trial that the teens
were the initial aggressors and that he acted in self-defense. Because the
evidence at trial suggested Taylor had smoked methamphetamine the day of
the incident, the trial court instructed the jury with CALCRIM No. 625,
which (1) explains that the jury may consider evidence “of the defendant’s
voluntary intoxication only” in determining whether he possessed the
requisite mental state to commit murder; (2) defines voluntary intoxication;
and (3) reiterates that the jury “may not consider evidence of voluntary
intoxication for any other purpose.” The jury ultimately found Taylor guilty

of murder (Pen. Code, § 187, subd. (a)),1 with a deadly weapon enhancement
(§ 12022, subd. (b)(1)); attempted premeditated murder (§§ 187, subd. (a),
189, 664), with a deadly weapon enhancement (§ 12022, subd. (b)(1)); and
assault with a deadly weapon (§ 245, subd. (a)(1)). The trial court sentenced
him to an indeterminate term of 64 years to life, and a determinate term of
eight years.
      On appeal, Taylor contends the third aspect of CALCRIM No. 625
misinstructed the jury that it could not consider evidence of the teens’
voluntary intoxication, which he maintains undermined his self-defense
claim. Based on our review of the entire record—including the challenged
instruction (both in isolation and in context of the overall jury charge), the
extensive evidence of the teens’ intoxication introduced at trial by both sides,
and counsels’ extensive comments during closing arguments about the teens’
intoxication—we conclude Taylor’s appellate challenge is without merit.
      Accordingly, we affirm.


1     Further undesignated statutory references are to the Penal Code.
                                        2
             I. FACTUAL AND PROCEDURAL BACKGROUND
                              A. The Incident
      On the night of October 20, 2017, three teenagers—Alan S. (17), Adrian
A. (18), and Jesus H. (17)—were drinking alcohol, smoking marijuana, and
listening to music on an elevated platform under a dark highway overpass
near the Oceanside harbor. The teens hung out there for a few hours.
      Meanwhile, Taylor, who lived in a homeless encampment in a riverbed
near the overpass, was searching for his missing toiletries bag. Cesar Robles,
a fellow transient, helped Taylor search.
      Taylor and Robles’s search led them under the overpass, along a path
downhill from the platform where the teens were hanging out. Taylor shined

his flashlight in the teens’ faces, and Alan asked him to redirect the light.2
Taylor made a comment to the teens that they construed as indicating he was
affiliated with a gang. None of the teens were in a gang, so Alan responded,
“we don’t bang, . . . we aren’t from any gangs.” Taylor told the teens to come
down off the platform, implying he wanted to fight them. The teens
responded that they were just drinking and were not looking for any trouble.
Alan told Taylor and Robles to “[k]eep it steppin’ ” or “[k]eep it moving,” so
they left.
      After they had been walking for a while, Taylor told Robles, “I’m not
going to let them get away,” and started running back toward the underpass.
Robles followed Taylor to “back him up.” Taylor and Robles returned to the
overpass via a different path that led directly to the elevated platform where




2    There was conflicting trial testimony about the precise chronology,
wording, and tone of the exchanges between Alan and Taylor during this
encounter.
                                        3
the teens were located. About five or 10 minutes had passed since Taylor and
Robles first left the overpass.
      Taylor and Robles approached the teens on the platform, and Taylor
yelled, “What’s up now?” Taylor pointed a knife at the teens and told them to
get on their knees. Alan said “no,” grabbed a vodka bottle he had been
drinking from, and held it as a weapon. Adrian pulled out a knife he was
carrying. Alan and Taylor lunged at each other; Robles ran at Jesus and
tried to tackle him; and Adrian slipped on loose dirt and fell to the ground,
dropping his knife and losing his eyeglasses.
      As Taylor and Alan skirmished, Taylor stabbed Alan in the neck, chest,
and through the eye socket and into his brain. Alan fell to the ground.
      During Alan’s skirmish with Taylor, Adrian had grabbed Taylor’s legs
to try to stop him. Adrian felt a sensation like someone was kicking him, but
he later realized he was being stabbed. Taylor had stabbed Adrian twice in
the back and twice in the arm. When Adrian saw Alan on the ground, he let
go of Taylor.
      Taylor then turned and slashed Jesus’s face with the knife. Jesus
stopped struggling with Robles, and Taylor and Robles fled.
      As Robles and Taylor were walking away, Robles saw Taylor wipe blood
off his knife. Taylor told Robles, “I stabbed all three of them . . . .” Taylor
and Robles returned to the homeless encampment, put their bloody clothing
in bags, and threw the bags into a river that leads to the ocean. Two
homeless people witnessed some of this conduct.
      Adrian called 911, and police and medical personnel responded. Alan
was transported by helicopter to the hospital, where he died about 24 hours
later. Adrian and Jesus were treated at the hospital and released.




                                         4
      Police later arrested Robles, who admitted he was present during the
attack, and identified Taylor as the perpetrator who stabbed the teens.
Police later arrested Taylor, whose cellphone records placed him in the area
of the attack around the time it happened.
                   B. Charges, Verdicts, and Sentence
      Taylor was charged with one count of murder (§ 187, subd. (a)), with a
deadly weapon enhancement allegation (§ 12022, subd. (b)(1)) as to Alan; one
count of attempted premeditated murder (§§ 187, subd. (a), 189, 664), with a
deadly weapon enhancement allegation (§ 12022, subd. (b)(1)), as to Adrian;
and two counts of assault with a deadly weapon (§ 245, subd. (a)(1)), one
count as to each of Adrian and Jesus. It was further alleged Taylor had
suffered a prior conviction for robbery, with a weapon-use enhancement,
which constituted both a strike prior (§§ 667, subds. (b)-(i), 1170.12), and a
serious felony prior (§ 667, subd. (a)).
      The jury found Taylor guilty on all counts, fixed the degree of murder
as first degree murder, and found true all the enhancement allegations.
Taylor admitted the strike and serious felony prior allegations.
      The trial court sentenced Taylor to prison for an indeterminate term of
64 years to life, and a determinate term of eight years.
      Robles entered into a cooperation agreement with the prosecution,
under which he agreed to plead guilty to voluntary manslaughter, with a
possible sentence of 11 years, in exchange for agreeing to testify truthfully
against Taylor.
                              II. DISCUSSION
      Taylor’s defense at trial was that he acted in self-defense against the
teens, whose intoxication caused them to be aggressive and belligerent. He
maintains the trial court’s jury instruction regarding voluntary intoxication


                                           5
(CALCRIM No. 625) correctly informed the jury it could consider his
intoxication in determining whether he possessed the requisite mental state
for murder, but incorrectly informed the jury it could not consider the teens’
voluntary intoxication in evaluating Taylor’s self-defense claim. Based on
our review of the appellate record, we conclude it is not reasonably likely the
jury construed the instruction in the manner Taylor suggests.
                                A. Background
                          1. Evidence of Intoxication
         Evidence regarding Taylor’s and the teens’ voluntary intoxication on
the night of the incident was admitted at trial without objection.
         Robles testified he saw Taylor smoke methamphetamine on the day of
the incident, and that it appeared Taylor was “high on meth” that night.
         The prosecutor and defense counsel each questioned Adrian and Jesus
extensively about the quantities of alcohol the teens drank and marijuana
they smoked the night of the incident. The teens bought an 18-pack of beer,
which they split equally, and one bottle of green apple vodka, which primarily
Alan drank from. The teens also smoked two “bowls” of marijuana among the
three of them. Adrian testified he felt “buzzed” and would not have been able
to drive safely. Jesus testified he felt intoxicated.
         The trauma surgeon who treated Alan testified that Alan had a blood
alcohol level of .137 at the time of treatment. The trauma surgeon who
treated Adrian testified that Adrian had a blood alcohol level of .187 at the
time of treatment. There was no testimony regarding Jesus’s blood alcohol
level.
                             2. Closing Arguments
         During closing arguments, the prosecutor and defense counsel
discussed Taylor’s and the teens’ intoxication, without objection.


                                         6
      The prosecutor acknowledged there was evidence Taylor may have been
under the influence of methamphetamine, but she argued his other conduct
indicated the drug use did not prevent him from harboring the requisite
mental state to be guilty of murder.
      The prosecutor also acknowledged the teens were intoxicated, but
argued the evidence did not support a finding that they were the initial
aggressors.
      Defense counsel discussed the teens’ intoxication throughout his closing
argument. He referenced the quantities of alcohol they drank and marijuana
they smoked, and Alan’s and Adrian’s respective blood alcohol levels. He
argued the teens “were drunk,” “armed,” and fueled by “liquid courage,”
which magnified their inherent sense of invincibility. He asked whether “a
sober person [would] be aggressive, upset, and angry” just because somebody
shined a flashlight at him from a distance.
      Defense counsel also argued the teens’ intoxication negatively affected
their perception and recollection of events.
      In her rebuttal argument, the prosecutor acknowledged but
downplayed the significance of the teens’ intoxication: “The defense spent a
lot of time talking about how the teenagers were drinking. I don’t think
there’s any dispute about that. Do you? [¶] It doesn’t mean because these
boys were drinking and smoking weed that they deserved to die. Because
that’s really what the question is. . . . Were they bothering anybody? Were
they out to harass people? [¶] . . . . They [were] not looking for trouble, and
they didn’t want any trouble that night.”




                                        7
                            3. Jury Instructions
      During the jury instruction conference, the trial court stated it
intended to instruct the jury regarding voluntary intoxication with
CALCRIM No. 625, which states (as ultimately given):
         “You may consider evidence, if any, of the defendant’s
         voluntary intoxication only in a limited way. You may
         consider that evidence only in deciding whether the
         defendant acted with an intent to kill, or the defendant
         acted with deliberation and premeditation.
         “A person is voluntarily intoxicated if he or she becomes
         intoxicated by willingly using any intoxicating drug, drink,
         or other substance knowing that it could produce an
         intoxicating effect, or willingly assuming the risk of that
         effect.
         “You may not consider evidence of voluntary intoxication
         for any other purpose.”
Defense counsel did not object, and the trial court ultimately instructed the

jury as indicated.3
      The trial court also instructed the jury regarding provocation and its
effect on the degree of murder (CALCRIM No. 522), justifiable homicide
based on self-defense (CALCRIM No. 505), imperfect self-defense (CALCRIM
No. 571), and heat-of-passion manslaughter (CALCRIM No. 570). The court
admonished the jury to “[p]ay careful attention to all of these instructions
and consider them together . . . .” (CALCRIM No. 200.)




3      The Attorney General contends Taylor’s failure to object to the
instruction in the trial court forfeited the issue on appeal. “But . . . the
forfeiture rule ‘does not apply when . . . the trial court gives an instruction
that is an incorrect statement of the law’ ” (People v. Gomez (2018) 6 Cal.5th
243, 312 (Gomez)), which is what Taylor contends occurred here.
Accordingly, we address the merits of Taylor’s claim.
                                       8
                             B. Legal Principles
      “We review de novo the question of whether a jury instruction correctly
states the law.” (People v. Quinonez (2020) 46 Cal.App.5th 457, 465
(Quinonez), citing People v. Posey (2004) 32 Cal.4th 193, 218.) “ ‘ “When an
appellate court addresses a claim of jury misinstruction, it must . . .
determine if there was a reasonable likelihood the jury applied the
challenged instruction in an impermissible manner.” ’ ” (Gomez, supra, 6
Cal.5th at p. 313.) In making this determination, “ ‘[o]ur charge is to
determine whether the trial court “ ‘fully and fairly instructed on the
applicable law.’ [Citation.]” [Citation.] We look to the instructions as a
whole and the entire record of trial, including the arguments of counsel.
[Citation.] Where reasonably possible, we interpret the instructions “ ‘to
support the judgment rather than to defeat it.’ ” [Citation.]’ ” (Quinonez, at
p. 465; see People v. Young (2005) 34 Cal.4th 1149, 1202; People v. Martinez
(2017) 10 Cal.App.5th 686, 708.)
      “ ‘[A] jury instruction cannot be judged on the basis of one or two
phrases plucked out of context . . . .’ [Citation.] While a single sentence in an
instruction ‘may or may not be confusing, depending upon the context in
which the sentence lies,’ an instructional error ‘ “ ‘cannot be predicated upon
an isolated phrase, sentence or excerpt taken from the instructions . . . .’ ” ’ ”
(Quinonez, supra, 46 Cal.App.5th at pp. 465-466.) “Instead, ‘ “[t]he
correctness of jury instructions is to be determined from the entire charge of
the court, not from a consideration of parts of an instruction or from a
particular instruction.” [Citation.]’ ” (Id. at p. 466.)
                                  C. Analysis
      Taylor properly acknowledges that the first two paragraphs of
CALCRIM No. 625 correctly state the law with respect to a defendant’s


                                         9
voluntary intoxication.4 But he contends the final paragraph, which states,
“You may not consider evidence of voluntary intoxication for any other
purpose” (italics added), incorrectly “informed the jury that it could not
consider evidence of the voluntary intoxication of anyone other than the
defendant—including the teens—for any purpose,” including to support a
claim of self-defense. This contention, based on “one . . . phrase[] plucked out
of context” (Quinonez, supra, 46 Cal.App.5th at p. 465), does not withstand
scrutiny.
      First, even considered in isolation, the most reasonable reading of the
reference to voluntary intoxication in CALCRIM No. 625’s third paragraph is
to the same voluntary intoxication referenced in the instruction’s first
paragraph: “the defendant’s voluntary intoxication.” (CALCRIM No. 625,
italics added.) The intervening second paragraph served only to define
voluntary intoxication—it did not suggest the instruction might apply to
anyone other than the defendant.
      Second, the jury instructions, considered as a whole, support this
construction. (See Quinonez, supra, 46 Cal.App.5th at p. 465 [“[w]e look to
the instructions as a whole”].) In addition to instructing on voluntary
intoxication, the court also instructed the jury on principles of provocation,
self-defense, imperfect self-defense, and heat-of-passion. More specifically,
the court instructed the jury that the prosecution bore the burden of


4      The first two paragraphs of CALCRIM No. 625 track subdivisions (b)
and (c) of section 29.4, which state: “(b) Evidence of voluntary intoxication is
admissible solely on the issue of whether or not the defendant actually
formed a required specific intent, or, when charged with murder, whether the
defendant premeditated, deliberated, or harbored express malice
aforethought. [¶] (c) Voluntary intoxication includes the voluntary ingestion,
injection, or taking by any other means of any intoxicating liquor, drug, or
other substance.”
                                       10
disproving that Taylor acted in self-defense. In evaluating the
reasonableness of Taylor’s belief that he “was in imminent danger of being
killed or suffering great bodily injury,” the jury was instructed to “consider all
the circumstances as they were known to and appeared to” Taylor.
(CALCRIM No. 505.)
      The unifying theme of these instructions is their focus on the
defendant’s state of mind and the reasonableness of the defendant’s
perceptions of “all the circumstances.” (CALCRIM No. 505.) Considering all
the instructions together, the jury likely would have also construed
CALCRIM No. 625 as focusing on the defendant’s voluntary intoxication.
      Third, both the prosecutor and defense counsel introduced—without
objection—extensive evidence regarding the teens’ intoxication. Adrian and
Jesus testified in detail about the amounts of alcohol they drank and
marijuana they smoked, and the fact they felt “buzzed” or “intoxicated.”
Trauma surgeons also testified specifically as to Alan’s and Adrian’s
respective blood alcohol levels. Because so much testimony concerning the
teens’ voluntary intoxication was elicited by both sides without objection, the
jury would reasonably have understood it could consider this testimony for
something.
      Finally, “ ‘ “any theoretical possibility of confusion [was] diminished by
the parties’ closing arguments.” ’ ” (People v. Lua (2017) 10 Cal.App.5th
1004, 1013.) Taylor acknowledges on appeal that his trial counsel “spent a
substantial portion of his closing discussing the evidence showing that the
teens were drunk and high at the time of the fight.” The prosecutor made the
same observation during her rebuttal closing, stating: “The defense spent a
lot of time talking about how the teenagers were drinking. I don’t think
there’s any dispute about that. Do you?” She then argued that the teens’


                                       11
intoxication did not mean they were “bothering” or “harass[ing] people” such
that Taylor’s conduct was justified. Counsels’ extensive arguments
addressing the teens’ intoxication diminished any theoretical possibility that
the jury would have mistakenly believed it could not consider the teens’
intoxication.
      In sum, in light of the challenged jury instruction (both in isolation and
in context of the overall charge), the evidence adduced at trial, and counsels’
closing arguments, we conclude it is not reasonably likely that the jury
misconstrued CALCRIM No. 625 as precluding the jury from considering the
teens’ voluntary intoxication in evaluating Taylor’s self-defense claim. (See
Gonzales v. Katavich (C.D.Cal., Mar. 27, 2014, No. SA CV 13-1384-JGB
(PJW) 2014 WL 1286315, at *6 [“It is clear from reading [CALCRIM No. 625]
in context, including in the context of the other instructions and the lawyers’
arguments to the jury, that the only limitation placed on the jury in
considering intoxication was with regard to how [the defendant]’s intoxication
impacted his ability to formulate the intent to murder the victim.”], italics
added.)
                            III. DISPOSITION
      The judgment is affirmed.


                                                                    HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



GUERRERO, J.


                                       12